210 A.2d 323 (1965)
Frank J. SCULLIAN, Jr., et al.
v.
Anthony PETRUCCI.
Ex. No. 10704.
Supreme Court of Rhode Island.
May 25, 1965.
Pontarelli & Berberian, Aram K. Berberian, Providence, for plaintiff.
A. Anthony Susi, Providence, for defendant.
PER CURIAM.
After hearing on briefs and arguments herein we examined the record and ascertained that this cause and the papers herein had been certified to this court by the clerk of the superior court without the bill of exceptions filed therein by the plaintiff having been allowed by a justice of that court. Moreover, the truth of the exceptions was not established in this court. If such nonallowance or nonestablishment had earlier been brought to our attention, we would not have permitted the cause to be assigned for hearing or to be heard on its merits.
The papers herein shall remain with the clerk of this court and the cause shall not again be assigned for hearing on its merits until the truth of the exceptions has been established in this court in the manner provided by G.L.1956, § 9-24-22.